HANSEN, C.J.,
dissenting:
11 The majority bases its ruling the trial court was correct on State, ex rel. McGehee v. 1987 Oldsmobile Cutlass, 1993 OK CIV APP 177, 867 P.2d 1354, 1356. That Court of Civil Appeals decision (certiorari not sought) to which this judge strongly dissented, did not deal with prior bad acts of the innocent owner, but rather with acts of the owner's son who was in possession of the vehicle at the time of the forfeiture. In my view, Holcomb met his burden through his testimony and that of his witnesses. Holcomb's ten year old conviction was improperly admitted to rebut this evidence.
1 2 I therefore dissent.